DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS are being considered by the Examiner.
Election/Restrictions
3.	Applicant’s election without traverse of Group I, Claims 14 - 27 in the reply filed on 19 Oct 2019 is acknowledged.  
Status of Claims
4.	Claims 1 – 13 were cancelled.  Claims 28 – 33 are non-elected.  Still pending and being examined in this application are Claims 14 - 27.
Examiner’s Comments
5.	Intended use language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (see MPEP 2103 I C).  The following claim limitations are directed to intended use:
Claim 21 (“a processing device…configured to:…” and “generate a second key configured to…”); 
Claims 24 and 25 (“wherein the processing device is further configured to…”); and

Claim 26 (“wherein the processing device is further configured to…and…”).
6.	Claim scope is not limited by claim language that makes optional but does not require steps to be performed (see MPEP 2103 C): 
	Claim 14 (“performing…if the digital content is not complete”); and 
	Claim 20 (“…presenting…if the received digital content is complete”).-3-  4852-7192-0203 1  
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 14 - 27 are rejected under 35 U.S.C. 101 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is integrated into a practical application. Examples of abstract ideas include mathematical concepts, certain methods of organizing human activity and mental processes (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014; Federal Register, Vol. 84, No. 4, Mon, 7 Jan 2019, Pg. 50 - 57).
Analysis
In the instant case, Claims 14 - 203 and 15 - 18 are directed to a method, and Claims 21 - 27 are directed to a system.  Therefore, these claims fall within the four statutory categories of invention. Claim 14 is directed to licensing and mathematical operations, which is an abstract idea.  Specifically, the claims recite “receiving…digital content…; generating…a second key…; determining…the decrypted digital content…is complete; and performing…an incomplete content action…”, which is which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve licensing and encryption [see Applicant’s Specification 0007; 0023; 0030].  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).  It has been held that combining abstract ideas does not render the ideas less abstract (RecogniCorp, 855 F.3d at 1327; FairWarning IP, LLC v. latricSys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016)).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “processing device” and “digital rights management control computer”  and “server” merely serve as tools to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment. 
The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea.  Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, the claim is not patent eligible.
Claim 21 recites functions performed by a processing device, respectively.  However, neither does more than serve as a tool to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment. And, neither does more than using a computer or processor to automate and/or implement the abstract idea. 
Dependent Claims 15 – 20 and 22 - 27 further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 14 - 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
11.	Lack of an Algorithm
Claim 14 recites, “generating…a second key configured to decrypt…” and “determining… s complete” and “performing…an incomplete content action…”. The specification does not disclose the necessary algorithm or flowchart/steps with respect to these limitations in sufficient detail such that one of ordinary skill would understand how the inventor intended the claimed functions to be performed.  Claim 21 recites similar language.  See MPEP 2161.01 I. 
Dependent Claims 15 - 20 and 22 - 25 recite similar language.
Claim 19 recites, “…saving…as the second key”.  The specification does not disclose the necessary algorithm or flowchart/steps with respect to this limitations in sufficient detail such that one of ordinary skill would understand how the inventor intended the claimed function to be performed.  Claim 26 recites similar language.  See MPEP 2161.01 I. 
Claim 20 recites “…if the received digital content is complete”. The specification does not disclose the necessary algorithm or flowchart/steps with respect to this limitation in sufficient detail such that one of ordinary skill would understand how the inventor intended the claimed function to be performed.  Claim 27 recites similar language.  See MPEP 2161.01 I. 
12.	LizardTech
Claim 17 recites “…at the processing device…”. The claim is broader than the specification because the claim does not recite what is performing the limitation. Claim 18 recites similar language.  See LizardTech Inc. v. Earth Resource Mapping Inc., 76 USPQ2d 1724 (Fed. Cir. 2005). 
Claim 19 recites “…decrypting…and saving…at the digital rights management control computer…”. The claim is broader than the specification because the claim does not recite what is performing the limitations. See LizardTech Inc. v. Earth Resource Mapping Inc., 76 USPQ2d 1724 (Fed. Cir. 2005).
Claim 20 recites “…presenting…”. The claim is broader than the specification because the claim does not recite what is performing the presenting. See LizardTech Inc. v. Earth Resource Mapping Inc., 76 USPQ2d 1724 (Fed. Cir. 2005).
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
14.	Claims 15 - 20 and 21 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre- AIA  the applicant regards as the invention.
15.	Indefinite – Unclear
Claim 19 recites,  “…saving the decrypted second encrypted unique digital content key…as the second key”.  However, Claim 1 recites, “generating…a second key”. Claim 26 recites similar language. 
Claim 21recites, “A system comprising:  a user device; and a processing device at a digital rights management control computer…:”.  It is unclear to one of ordinary skill in the art whether the digital rights management control computer is part of the system.  An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.  Only in this way can uncertainties of claim scope be removed.  Claim 26 recites similar language.  (See In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989).
16.	Rembrandt 
Claim 24 recites, “wherein…first encrypted…”.  However, the claim is directed to a “system”. The language describes an act performed by a person. This renders the claim indefinite because it creates confusion regarding when infringement occurs. It is unclear whether the infringement occurs when one possess the system, or whether the infringement requires the action being performed. (See MPEP 2173.05 II; Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011)).  Claims 25 and 26 recited similar language.
Dependent Claim 26 is also rejected as it depends from Claim 25.
17.	Lack of Antecedent
Claim 14 recites the limitation "determining…based on the decrypted…" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Dependent Claims 15 - 20 and 22 - 25 recite similar language.
Claim 17 recites the limitation "…a first encrypted…" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
18.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

19.	Claims 15 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “wherein the incomplete content action…requesting the server send the digital content” does not further limit the limitation of Claim 14 “receiving…digital content from a server”.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
20.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

21.	Claim 14 - 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downs et al. (US 6,226,618 B1) in view of  Read et al. (US 2005/0049973 A1).
Regarding Claims 14 and 21, Downs et al. teaches 
a user device [Fig. 6, Element 109]; and 
a processing device at a digital rights management control computer communicatively connected to the user device, wherein the processing device is configured to [Fig. 6, Element 103]: 
receiving digital content from a server [–C68 l20 – 46; C77 L48 - 50]; 
generate a second key configured to decrypt the received digital content from the server [C24 L52 - 58]; 
determine based on the decrypted digital content whether the received digital content is complete [C19 Step 148], but does not explicitly teach perform an incomplete content action if the digital content is not complete.  
However, Read et al. teaches perform an incomplete content action if the digital content is not complete [0124; 0127].
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the invention of Down et al. with Read et al. for the purpose of automatically reinstalling licensed software products. 
Regarding Claims 15 and 22, Downs et al. in view of Read et al. teaches the invention in Claims 14 and 21.   Read et al. continues to teach wherein the incomplete content action comprises requesting the server send the digital content [0027; 0124; 0127].  
Regarding Claims 16 and 23, Downs et al. in view of Read et al. teaches the invention in Claims 14 and 21.   Downs et al. continues to teach wherein the incomplete content action comprises providing an error indication on the user device [C72 L57 – 59; C28 L1 – 3; C77 L44 - 47].  
Regarding Claims 17 and 24, Downs et al. in view of Read et al. teaches the invention in Claims 14 and 21.   Read et al. continues to teach wherein the processing device is further configured to receive a first encrypted unique digital content key [C16 L29 – 39].  
Regarding Claims 16 and 25, Downs et al. in view of Read et al. teaches the invention in Claims 14 and 21.   Downs et al. continues to teach wherein the processing device is further configured to receive a second encrypted unique digital content key [–C82 L35 - 39]. 
Regarding Claims 17 and 26, Downs et al. in view of Read et al. teaches the invention in Claims 14 and 21.   Downs et al. continues to teach wherein the processing device is further configured to decrypt the second encrypted unique digital content key and save the decrypted second encrypted unique digital content key at the digital rights management control computer as the second key [C82 L28 - 39].  
Regarding Claims 20 and 27, Downs et al. in view of Read et al. teaches the invention in Claims 14 and 21.   Downs et al. continues to teach wherein the processing device is further configured to present the received digital content at the user device if the received digital content is complete [C19 Step 148].  
Conclusion
The prior art as cited on the 892 is made of record and not relied upon but
considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W HAYES can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685